| iKLEES, Judge.
Joyce A. Riley was charged by bill of information on September 9, 1993, with possession of cocaine, a violation of LSA-R.S. 40:967. On September 29, 1993, a six-member jury found her guilty as charged. She was sentenced on November 29, 1993, to serve thirty months at hard labor as a second offender under R.S. 15:529.1. She now appeals, asking this court to review the record for errors patent.
At trial Officer William Marks of the narcotics section of the New Orleans Police Department testified that on July 30, 1993 he was executing a search warrant at 1113 Feli-ciana Street, when he saw the appellant in a hallway. As she saw him, she threw a crack pipe and a small greenish-looking envelope into the air. Officer Marks arrested her and collected the pipe and envelope. The substance found in the pipe and in the envelope was tested and proved to be cocaine.
Defendant Joyce Riley testified that she stopped in 1113 Feliciana Street to use the bathroom. As she was coming down the hall the police stopped her. She admitted having had a drug problem in the past but claimed she had no drugs with her on the day in question.
Counsel has filed a brief requesting only a review for errors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Troy Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Counsel’s detailed review of the procedural history of the case and the facts of the case indicate a thorough review of the record. Counsel has moved to withdraw because he believes, after a conscientious review of the record, that there are no non-frivolous issues to be raised on appeal. Counsel has reviewed all available transcripts and has found no trial court rulings which arguably support the appeal. A copy of the brief was forwarded to the appellant and this Court informed her that she had the right to file a brief on her own behalf. She has not done so.
As per State v. Troy Benjamin, this Court has performed an independent, thorough review of all the pleadings filed in the district court, all minute entries of the district court proceedings, the bill of information and all transcripts contained in the appeal record. The 12appellant was properly charged by bill of information with a violation of LSA-R.S. 40:967 and the bill was signed by an assistant district attorney. The appellant was present and represented by counsel at arraignment, all motion hearings, jury selection, trial and sentencing. A review of the trial transcript reveals that the State proved every essential element of possession of cocaine beyond a reasonable doubt. The sentence of thirty years at hard labor is legal in all respects. Our independent review reveals no non-frivolous issues and a review of all transcripts contained in the appeal record reveals no trial court ruling which arguably supports the panel. Accordingly, the appellant’s conviction and sentence are affirmed. Appellate counsel’s motion to withdraw is granted.

AFFIRMED.